      Case 4:20-cv-00524-LCB-JHE Document 13 Filed 10/08/20 Page 1 of 2                  FILED
                                                                                2020 Oct-08 AM 09:36
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

JOSE ALFREDO REYES,                       )
                                          )
       Plaintiff,                         )
                                          )
V.                                        )   Case No.: 4:20-cv-524-LCB-JHE
                                          )
CHAD F. WOLF, et al.,                     )
                                          )
       Defendants.                        )

                                     ORDER
      Petitioner Alfredo Reyes, a detainee at the Etowah County Detention Center

in Gadsden, Alabama, has petitioned the Court under 28 U.S.C. § 2241 for a writ of

habeas corpus. (Doc. 1). On August 21, 2020, U.S. Magistrate Judge John H.

England, III issued a Report and Recommendation in accordance with 28 U.S.C.

§ 636(b)(1) recommending that the Court deny Reyes’s petition as premature and

dismiss the action without prejudice. (Doc. 12). No party has objected to the Report

and Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The unchallenged portions of the Magistrate Judge’s report are

reviewed for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).
     Case 4:20-cv-00524-LCB-JHE Document 13 Filed 10/08/20 Page 2 of 2




     Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation

(Doc. 12) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. Reyes’s Petition (Doc. 1) is DENIED, and the action is DISMISSED

WITHOUT PREJUDICE.

     DONE and ORDERED this October 8, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE




                                      2
